Order filed August 23, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00624-CV
                                    ____________

                       VAN CUONG NGUYEN, Appellant

                                          V.

                        KIM TRANG NGUYEN, Appellee


                    On Appeal from the 345th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-FM-12-006576

                                     ORDER
      The notice of appeal in this case was filed June 25, 2018. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before September 4, 2018. See Tex. R. App. P. 5. If appellant
fails to timely pay the fee, the appeal will be dismissed.

                                        PER CURIAM